Citation Nr: 1758746	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic upper respiratory infection, to include chronic bronchitis. 

2.  Entitlement to service connection for cerebrovascular accident, to include as due to a service connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from September 1970 through June 1971.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in North Little Rock, Arkansas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In August 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge, via videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In reviewing the evidentiary record, the Board notes that the Veteran has submitted additional medical evidence subsequent to the date of the AOJ's January 2014 Statement of the Case.  However, neither the Veteran nor his representative requested this additional evidence be reviewed by the AOJ prior to adjudication by the Board.  38 U.S.C. § 7105(e)(1).  As such, the Board finds appellate consideration may proceed without any prejudice to the Veteran. 

The issue of entitlement to service connection for a cerebrovascular accident, to include as due to a service connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 

FINDING OF FACT

The Veteran's current chronic bronchitis began during, or was otherwise caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for chronic bronchitis are met.  38 U.S.C. §§ 1103(b), 1110, 5103, 5103(a)5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300(b)(1), 3.303 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In regards to the Veteran's claim for entitlement to service connection, the Board notes that the VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain on his behalf, in correspondence dated May 2012. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the May 2012 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  The Board notes that the AOJ has failed to obtain all medical records identified by the Veteran as relevant to his appeal.  However, based upon a review of the current record of evidence, the Board finds sufficient evidence to warrant a grant of entitlement to service connection for chronic bronchitis.  As such, the AOJ's failure to obtain all medical records does not preclude the Board from rendering a decision in the instant appeal. 

The Board is aware that the Veteran has referenced applying for and receiving disability benefits from the Social Security Administration ("SSA").  A review of the evidentiary record indicates that the AOJ has obtained and associated with the Veteran's claims file all relevant and available medical records submitted to the SSA.  

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at an August 2016 videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2016 hearing, the VLJ noted the basis of the prior determination and explained the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  The VLJ specifically noted the issues on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the instant appeal, the Veteran is seeking entitlement to service connection for a chronic upper respiratory infection, to include chronic bronchitis.  In statements to the Board, the Veteran contends that he suffered a severe respiratory disease while on active duty, which has subsequently made him susceptible to reoccurring symptoms.  See e.g. June 2012 Statement in Support of Claim.  The Veteran has described his symptoms as chronic labored breathing, wheezing, congestion, and coughing. 

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with chronic bronchitis.  See e.g. John Ed Chambers Memorial Hospital Medical Records.  Therefore, the Board finds the first element of service connection is met. 

A review of the Veteran's service treatment records reveal he was treated on numerous occasions for chronic bronchitis and related symptoms of his upper respiratory system.  For example, the Veteran was treated for symptoms of coughing and congestion in November 1970.  Later, the Veteran's symptoms progressed to include a high fever and reports he coughed up blood.  The Veteran's separation examination notes that he was treated in service for chronic upper respiratory symptoms, including episodes of coughing up blood.  

Following his separation from service, the Veteran reports he continued to receive intermittent treatment for symptoms of bronchitis.  Therefore, the primary question before the Board is whether a nexus exists between the Veteran's in-service diagnosis and treatment for bronchitis and his current diagnosis for chronic bronchitis.

In this regard, the Board observes that the Veteran's physician has submitted a positive medical nexus opinion.  See December 2016 Medical Statement.  In this letter, the Veteran's physician notes that he has treated the Veteran for several years, and that he currently has active diagnoses for chronic obstructive pulmonary disease ("COPD") and chronic bronchitis.  Continuing, the physician reports that the Veteran suffered from a severe pulmonary infection during active duty service, that was characterized by high fevers, coughing, and shortness of breath.  Since this in-service illness, the physician reports the Veteran has suffered chronic symptoms of bronchitis.  Based on the Veteran's in-service medical records, and his personal treatment of the Veteran, the physician concluded that the Veteran's current bronchitis is more likely than not related to his in-service occurrence of a pulmonary infection.  The Board finds this December 2016 medical opinion to be probative and entitled to great weight.	

Additionally, the Veteran has submitted numerous lay statements from his friends and co-workers.  In reviewing these statements, the Board finds the reports to be credible and that they offer additional evidence supporting the Veteran's contention that he has suffered chronic and reoccurring symptoms of bronchitis since his separation from active duty service.  For example, the record contains a July 2011 statement from S.H., who reports that the Veteran has experienced chronic respiratory symptoms for many years, which has caused him to experience shortness of breath and continuous coughing.   

Additionally, the record contains a July 2011 statement from D.S., who served on active duty with the Veteran.  In his statement D.S. describes the Veteran's symptoms of continuous and chronic upper respiratory symptoms during active duty service, including his November 1970 illness where he coughed up blood.  Finally, the record contains a July 2011 statement from D.O. who reports the Veteran has experienced chronic symptoms of coughing, congestion, and wheezing over the past 35 years.  The Board finds these statements to be credible and support the Veteran's reports of continuous and chronic symptoms since his active duty service. 

The Board is aware the record contains an unfavorable nexus opinion from a June 2012 VA examination.  Following a review of the Veteran's medical records, and a physical examination of the Veteran, the examiner concluded that the Veteran was not entitled to service connection because there was no evidence he had a current disability.  The Board finds this opinion to be factually inaccurate and entitled to no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  As noted above, the Veteran has a current diagnosis for chronic bronchitis.  Moreover, and as explained briefly in the discussion as to the VCAA, the Board is aware that the AOJ has failed to obtain all medical records identified by the Veteran.  Thus, the examiner's conclusion that the Veteran does not have a current disability is based upon an incomplete set of medical records.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In conclusion, after a thorough review of the evidentiary record, the Board concludes the weight of the evidence supports a finding of service connection for the Veteran's chronic bronchitis.  This finding is appropriate in light of the Veteran's STRs documenting numerous instances of upper respiratory symptoms and continued treatment for chronic bronchitis after separation.  Based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for chronic bronchitis, is granted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bronchitis is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim for entitlement to service connection for a cerebrovascular accident must be remanded before the Board is able to make a determination on the merits.  Specifically, the Board finds the AOJ has not fully complied with VA's statutory duty to assist the Veteran in developing his claim. 

First, the Board observes that the Veteran has made numerous references to his treatment at various VA Medical Centers ("VAMC").  For example, during his August 2016 hearing, the Veteran testified that he began receiving treatment at the VA in 1997.  See Hearing Transcript.  In statements submitted to the AOJ, the Veteran stated that he received treatment at the Ft. Smith VAMC in 2006.  See September 2011 Correspondence.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  As the Veteran has identified relevant outstanding medical records, the Board finds that a remand is required to obtain such evidence.

Additionally, the Board finds that a remand is required to obtain a VA medical examination and opinion which addressed the etiology of the Veteran's cerebrovascular accident.  The Veteran has alleged his history of cerebrovascular accidents were caused by or aggravated by his now service-connected chronic bronchitis.  VA's affirmative duty to assist claimants in substantiating their claims includes an obligation to provide a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. 5103(a); See also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  The Veteran has yet to be afforded a VA examination for this disability, and as such, the Board finds that on remand he should be scheduled for a VA examination and medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran, and with his assistance identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated her for her bilateral hip disabilities.  In obtaining these records, the AOJ is instructed to follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c). 

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA medical examination with an appropriate qualified physician.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's history of cerebrovascular accidents were caused by or had their clinical onset during the Veteran's active duty service?

(b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's history of cerebrovascular accidents were caused or aggravated by any of the Veteran's service connected disabilities, including the service-connected chronic bronchitis?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In rendering the above opinions, the examiner must consider and address the following evidence:

(i) the medical literature submitted by the Veteran showing a causal link between chronic upper respiratory infections/diseases and the occurrence of cerebrovascular accidents; and 

(ii)  the Veteran's lay statements that he believes the onset of his cerebrovascular accidents were caused by his chronic cough.  

It should be noted that the Veteran is considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided. In providing the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his symptoms. 

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


